DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.

Response to Amendment                         
Applicant’s arguments with respect to claims 1 – 13, 15 – 24, and 26 - 28 have been considered, but are moot in view of the new ground(s) of rejection.  

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
s 23 - 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. Patent Publication No. 2014/0182895).
Regarding claim 23, in Figure 6F, Lee discloses an manufacturing method of an embedded component package structure, comprising: providing a stress compensation layer (DC; it is understood that Applicant can be his own lexicographer, and the claim does not recite that the stress compensation layer is used for stress compensation) on one side of a core layer (120; on the bottom side of layer 120), wherein the core layer has a first thickness, and the stress compensation layer has a second thickness (Figure 6F); disposing an electrical component (10) in the core layer; and forming an asymmetric circuit structure (comprising P5, V3, 11, V5, P3) above and below the electrical component, wherein the stress compensation layer is spaced apart from the asymmetric circuit structure (layer 111 separates layer DC from the asymmetric circuit structure). 
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458,459 (CCPA 1963). See MPEP §2114. The recitation of "stress compensation layer," which is used for stress compensation, does not distinguish the present invention over the prior art, Lee, which teaches the structure as claimed.
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1 – 12 and 26 - 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshima et al. (U.S. Patent Publication No. 2013/0050967) in view of Kyozuka et al. (U.S. Patent Publication No. 2014/0070396).
Regarding claim 1, in Figure 7, Ohshima discloses an embedded component package structure, comprising: a circuit substrate comprising a core layer (702) and an asymmetric circuit structure (circuit structure above layer 702), the core layer having a it is understood that Applicant can be his own lexicographer, and the claim does not recite that the stress compensation layer is used for stress compensation) disposed on one side of the core layer (on the bottom side of layer 702), the stress compensation layer having a second thickness between 4 and 351 µm, wherein the asymmetric circuit structure comprises an upper conductive layer (508, Figure 5) disposed on one side of the core layer (top surface of layer 702) and electrically connected to the embedded component (via  513, 511, and 504, Figure 5), wherein the stress compensation layer is spaced apart from the asymmetric circuit structure (Figure 7).  Ohshima does not specifically disclose the bottom insulating layer to be between 4 and 351 µm.  However, in Figure 1, Kyozuka teaches a bottom insulating layer 60 having a thickness between 20 to 40 µm (paragraph [0049]).
It would have been obvious to one of ordinary skill in the art at the time of the invention for the bottom insulating layer of Ohshima to have a thickness between 4 and 351 µm as taught by Kyozuka in order to form the insulating layer with a requisite thickness sufficient enough to insulate the surface of the substrate, and forming an insulating layer with a requisite thickness is merely a design option for a skilled artisan without the exercise of inventive skill.  
Further, the Examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd 
Regarding claim 2, Ohshima discloses wherein the stress compensation layer is a dielectric material layer containing glass fibers (Figure 7).
Regarding claim 3, Ohshima discloses wherein the core layer has a first surface and a second surface opposite to the first surface, and the upper conductive layer is disposed on the first surface (Figure 7).
Regarding claim 4, Ohshima discloses wherein the core layer has a first surface and a second surface opposite to the first surface, the asymmetric circuit structure comprising at least two upper conductive layers disposed on the first surface and electrically connected to the embedded component, and at least one dielectric material layer disposed between the at least two upper conductive layers (Figure 7).
Regarding claim 5, Ohshima discloses wherein the asymmetric circuit structure further comprises a lower conductive layer disposed on the second surface (Figure 7).
Regarding claim 6, Ohshima discloses wherein the core layer has a first surface and a second surface, the upper conductive layer is disposed on the first surface, and the asymmetric circuit structure further comprises at least two lower conductive layers disposed on the second surface, and at least one dielectric material layer disposed between the at least two lower conductive layers (Figure 7).
Regarding claim 7, Ohshima discloses wherein the stress compensation layer is the at least one dielectric material layer (Figure 7).

Regarding claim 9, Ohshima discloses wherein a ratio of the second thickness to the first thickness is between 0.03 and 1.17 (Figure 7).
Regarding claim 10, Ohshima discloses wherein a ratio of the second thickness to the first thickness is between 0.42 and 2.58 (Figure 7).
Regarding claim 11, Ohshima discloses, wherein a ratio of the second thickness to the first thickness is between 0.18 and 1.152 (Figure 7).
Regarding claim 12, Ohshima discloses wherein a ratio of the second thickness to the first thickness is between 0.57 and 2.9 (Figure 7). 
Regarding claim 26, Ohshima discloses wherein a portion of the core layer is between the stress compensation layer and the embedded component (Figure 7).
Regarding claim 27, Ohshima discloses wherein the core layer is between the stress compensation layer and the asymmetric circuit structure (Figure 7).
Regarding claim 28, Ohshima discloses wherein the embedded component is between the stress compensation layer and the asymmetric circuit structure (Figure 7).

2.	Claims 13 and 15 – 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jeong et al. (U.S. Patent Publication No. 2011/0048780). 
Regarding claim 13, in Figure 7G, Lee discloses an embedded type panel substrate, comprising: a plurality of circuit substrate units (the circuit structure above top layer 111 and the circuit structure below bottom layer 111), each of the circuit substrate it is understood that Applicant can be his own lexicographer, and the claim does not recite that the stress compensation layer is used for stress compensation) disposed on one side of the circuit substrate units, wherein the stress compensation layer has a second thickness, and the embedded type panel substrate has a warpage less than 5 mm, wherein the asymmetric circuit structure comprises an upper conductive layer (P4) disposed on one side of the core layer (bottom circuit substrate unit: layer P4 is connected to the top side of component 10, which makes layer P4 an upper conductive layer---the bottom circuit substrate unit is upside down) and electrically connected to the embedded component, wherein the stress compensation layer is spaced apart from the asymmetric circuit structure (layer 111 separates layer DC from the asymmetric circuit structure).  Lee does not specifically disclose the embedded type panel substrate having a warpage less than 5 mm (but does disclose the warpage within the component structure being reduced, paragraphs [0096], [0109], and [0110]).  However, Jeong teaches an embedded type panel substrate having a warpage less than 5 mm (paragraph [0050]).   
It would have been obvious to one of ordinary skill in the art at the time of the invention for the embedded type panel substrate of Lee to have a warpage less than 5 mm as taught by Jeong in order to maintain the circuit structure of the embedded type panel substrate so that the reliability of the electronic device is maintained.

Regarding claim 15, Lee discloses wherein the asymmetric circuit structure comprises at least two upper conductive layers and at least one dielectric material layer, wherein the at least two upper conductive layers are disposed on one side of the core layer and electrically connected to the embedded component, and the at least one dielectric material layer is disposed between the at least two upper conductive layers, wherein the second thickness of the stress compensation layer depends on each residual copper ratio and each thickness of the at least two upper conductive layers and a thickness of the at least one dielectric material layer (Figure 7G).
Regarding claim 16, Lee discloses wherein the asymmetric circuit structure further comprises a lower conductive layer disposed on the same side of the core layer with the stress compensation layer, and the second thickness of the stress compensation layer further depends on a residual copper ratio and a thickness of the lower conductive layer (Figure 7G).

Regarding claim 18, Lee discloses wherein a ratio of the second thickness to the first thickness is between 0.03 and 2.9 (Figure 7G).
Regarding claim 19, Lee discloses wherein a ratio of the second thickness to the first thickness is between 0.03 and 1.17 (Figure 7G).
Regarding claim 20, Lee discloses wherein a ratio of the second thickness to the first thickness is between 0.42 and 2.58 (Figure 7G).
Regarding claim 21, Lee discloses wherein a ratio of the second thickness to the first thickness is between 0.18 and 1.152 (Figure 7G).
Regarding claim 22, Lee discloses wherein a ratio of the second thickness to the first thickness is between 0.57 and 2.9 (Figure 7G).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREMESHA S WILLIS whose telephone number is (571)270-3391.  The examiner can normally be reached on Monday-Friday 8am - 4:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TREMESHA S WILLIS/Primary Examiner, Art Unit 2847